Exhibit 7 Joint Filing Agreement, Dated as of July 28, 2011 In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the undersigned hereby agree (i) to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Shares, par value €0.01 per share, of Sapiens International Corporation N.V., and (ii) that this Joint Filing Agreement be included as an Exhibit to such joint filing; provided, however, that as contemplated by Rule 13d-1(k)(2) under the Exchange Act, no person shall be responsible for the completeness and accuracy of the information concerning the other persons making the filing unless such person knows or has reason to know such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 28th day of July 2011. Formula Vision Portfolio Holdings Limited Partnership By: Formula Vision Holdings Ltd., its general partner By: /s/ Ronnen Yitzhak Name: Ronnen Yitzhak Title: Director By: /s/Amit Ben-Yehuda Name: Amit Ben-Yehuda Title: Director Formula Vision Holdings Ltd. By: /s/ Ronnen Yitzhak Name: Ronnen Yitzhak Title: Director By: /s/ Amit Ben-Yehuda Name: Amit Ben-Yehuda Title: Director Kardan Technologies Ltd. By: /s/ Yosef Grunfeld Name: Yosef Grunfeld Title: Director By: /s/ Amit Ben-Yehuda Name: Amit Ben-Yehuda Title: Chief Executive Officer Kardan Israel Ltd. By: /s/ Yosef Grunfeld Yosef Grunfeld Chairman of the Board By: /s/ Asher Elmoznino Asher Elmoznino CFO Kardan N.V. By: /s/ Alain Ickovicks Alain Ickovicks Managing Director By: /s/ Jan Slootweg Jan Slootweg Managing Director Formula Vision Technologies (F.V.T.) Ltd. By: /s/ Anat Treibatch Name: Anat Treibatch Title: CFO /s/ Dan Goldstein Dan Goldstein
